Citation Nr: 0911273	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a painful facial scar, 
lip to jaw.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
An RO hearing was held in December 2007 and there was another 
hearing at the RO in September 2008 before the undersigned 
Veterans Law Judge of the Board (Travel Board hearing).


FINDING OF FACT

A facial scar from lip to jaw was not manifest in service and 
is not currently shown.  


CONCLUSION OF LAW

The Veteran does not have a painful facial scar, lip to jaw, 
as a result of injury or disease incurred or aggravated 
during his military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide.

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a September 
2006 letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ, i.e., RO 
decision in this matter.  The letter informed the Veteran of 
the evidence required to substantiate the claim and of his 
and VA's respective responsibilities for obtaining supporting 
evidence.

A slightly more recent December 2006 letter, notifying the 
Veteran of the RO's decision that same month denying his 
claim, also apprised him of the downstream disability rating 
and effective date elements of his claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And although the RO did not 
issue that additional letter before initially adjudicating 
his claim, the preferred sequence according to 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
and a line of other precedent cases, this is nonprejudicial, 
i.e., harmless error because, since providing that additional 
notice, the RO has readjudicated the claim in the August 2007 
statement of the case (SOC) and even more recent March 2008 
supplemental SOC (SSOC), including considering any additional 
evidence received in response to the additional VCAA notice.  
If, as here, the VCAA notice provided prior to the initial 
adjudication of the claim was inadequate or incomplete, 
this timing error can be "cured" by providing any necessary 
notice and then readjudicating the claim, including in an SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records and examined the Veteran in August 2001.  Another VA 
examination is not necessary to decide the claim, as the 
record does not suggests that he was involved in a relevant 
event, contracted a relevant disease, or sustained a relevant 
injury in service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  There are only his unsubstantiated lay 
allegations that he did.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (VA is not obligated to provide an 
examination for a medical nexus opinion where the supporting 
evidence of record consists only of a lay statement).  VA 
therefore has satisfied its duty to assist.

Whether the Veteran is Entitled to Service Connection

Turning now to the merits of the claim, the Veteran contends 
that he sustained a facial scar in service from his left 
upper lip to his nose as a result of a 40ML gun recoiling and 
striking him in the face, while training at White Sands, New 
Mexico, in about November 1969 or November 1970.  He states 
that he was stationed at Ft. Bliss, Texas, at the time.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to show entitlement to service 
connection, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).



The Veteran's service treatment records are unremarkable for 
reference to any facial injury or resulting scar.  His post-
service VA medical records also have been obtained and none 
of them show a facial scar in the left upper lip, jaw, or 
nose area.  January 1997 VA medical records show he was shot 
in his left parietal occipital region earlier that same 
month.  An August 2001 VA examination report contains no 
mention of a facial scar.  The Veteran testified about a lip-
to-nose scar during his hearings in December 2007 and 
September 2008, but a facial scar in the left upper lip area 
was not noted.  It was acknowledged, however, that he had 
been shot in the top part of his head in 1997.  

As explained, to warrant service connection, it must be shown 
there is current disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Here, though, the evidence does not 
show a facial scar from the Veteran's lip to jaw in service, 
and it is unclear that he even has one currently.  His 
service treatment records do not mention such a scar 
or precipitating injury, including in the way of a relevant 
complaint or objective clinical finding like a diagnosis.  
And the same is true of his post-service VA medical records.  
These unremarkable records from service, including the normal 
military discharge examination, are more probative than the 
Veteran's current assertions to the contrary of an in-service 
injury to his left upper lip area and a resulting scar.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
Moreover, although he is competent, even as a layman, to 
comment on things he has personally observed or experienced, 
because a scar, by its inherent nature, is capable of lay 
observation, his hearing and written testimony of having 
sustained the injury in question during service is not 
credible in light of the objective contemporaneous findings 
indicating otherwise.  See 38 C.F.R. § 3.159(a)(2); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).



For these reasons and bases, the preponderance of the 
evidence is against the claim, so there is no reasonable 
doubt to resolve in the Veteran's favor, and his claim 
must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a painful facial scar, 
lip to jaw, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


